Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-11 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10 have been amended to include the limitations of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/22/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 recites: “4.	The method of claim 1, wherein the set of control instructions are automatically generated” which is amended to “[[4]] 5.”
Claim 5 recites:  “5.” which is amended to “[[5]] 6.”
Claim 6 recites:  “6.” which is amended to “[[6]] 7.”
Claim 7 recites:  “7.  The method of claim 6” which is amended to “[[7]] 8.   The method of claim [[6]] 7”
Claim 8 recites:  “8.” which is amended to “[[8]] 9.”
Claim 9 recites:  “9.” which is amended to “[[9]] 10.”
Claim 10 recites:  “10.” which is amended to “[[10]] 11.”
Claim 11 recites:  “11.” which is amended to “[[11]] 12.”
Claim 12 recites:  “12.  The system of claim 11” which is amended to “[[12]] 13.  The system of claim [[11]] 12”
Claim 13 recites:  “13.  The system of claim 12” which is amended to “[[13]] 14.  The system of claim [[12]] 13”
Claim 14 recites:  “14.” Which is amended to [[14]] 15.
Claim 15 recites:  “15.  The system of claim 14” which is amended to “[[15]] 16.  The system of claim [[14]] 12”
Claim 16 recites:  “16.  The system of claim 11” which is amended to “[[16]] 17.  The system of claim [[11]] 12”
Claim 17 recites:  “17.  The system of claim 11” which is amended to “[[17]] 18.  The system of claim [[11]] 12”
Claim 18 recites:  “18.” Which is amended to “[[18]] 19.”
Claim 19 recites:  “19.  The method of claim 18” which is amended to “[[19]] 20.  The method of claim [[18]] 19”
Claim 20 recites:  “20.” Which is amended to “[[20]] 21.”
Claim 21 recites:  “21.  The method of claim 20” which is amended to “[[21]] 22.  The method of claim [[20]] 19”
Claim 22 recites:  “22.  The method of claim 18” which is amended to “[[22]] 23.  The method of claim [[18]] 19”
Claim 23 recites:  “23.  The method of claim 22” which is amended to “[[23]] 24.  The method of claim [[22]] 23”
Claim 24 recites:  “24.  The method of claim 18” which is amended to “[[24]] 25.  The method of claim [[18]] 19”
Claim 25 recites:  “25.  The method of claim 11” which is amended to “[[25]] 26.  The method of claim [[11]] 12”
Claim 26 recites:  “26.  The method of claim 18” which is amended to “[[26]] 27.  The method of claim [[18]] 19”

Allowable Subject Matter
Claims 1-14, 16-20 and 22-27 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 12 and 19.
Claims 1, 12 and 19 similarly recites a method and system for controlling operation of a cooking appliance, comprising: determining a food class, based on the sensor measurements, using a neural network configured to determine a probability for each of a plurality of food classes; determine a set of control instructions based on the food class which the closest prior art of Libman (US 2013/0306627), Luckhardt (WO 2013/167333), Divakaran (US 2016/0063734) and Lima (US 2015/0136760) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
9/30/2021